Exhibit 10.2

EXECUTION VERSION

VOTING AND SUPPORT AGREEMENT

VOTING AND SUPPORT AGREEMENT, dated as of November 16, 2016 (this “Agreement”),
by and among Western Refining, Inc., a Delaware corporation (the “Company”),
Tesoro Corporation, a Delaware Corporation (“Parent”), Tahoe Merger Sub 1, Inc.,
a Delaware corporation and a wholly-owned subsidiary of Parent (“Merger Sub 1”),
Tahoe Merger Sub 2, LLC, a Delaware limited liability company and a wholly-owned
subsidiary of Parent (“Merger Sub 2”, and together with Merger Sub 1, “Merger
Sub”) and Paul L. Foster and Franklin Mountain Investments, LP (together, the
“Stockholder”). Capitalized terms used and not otherwise defined herein shall
have the respective meanings ascribed to them in the Merger Agreement (as
defined below).

RECITALS

WHEREAS, as of the date hereof, the Stockholder is the record and Beneficial
Owner (as defined below) of the Existing Shares (as defined below), and has sole
investment power over, the Existing Shares;

WHEREAS, concurrently with the execution of this Agreement, Parent, Merger Sub
and the Company have entered into an Agreement and Plan of Merger, dated as of
the date hereof (the “Merger Agreement”), pursuant to which, upon the terms and
subject to the satisfaction or waiver of the conditions set forth in the Merger
Agreement, Merger Sub 1 will be merged with and into the Company (the “Merger”),
with the Company surviving the Merger as a wholly owned subsidiary of Parent;

WHEREAS, the Stockholder has been provided with the execution copy of the Merger
Agreement and acknowledges that the Stockholder will benefit directly and
substantially from the consummation of the transactions contemplated thereby;

WHEREAS, as a condition and inducement to the willingness of Parent and Merger
Sub to enter into the Merger Agreement, Parent and Merger Sub have required that
the Stockholder agree to, and the Stockholder has agreed to, enter into this
Agreement;

WHEREAS, as of the date hereof and subject to the terms and conditions herein,
the Stockholder has determined to vote in favor of the Merger and the
transactions contemplated by the Merger Agreement and in furtherance thereof has
agreed to enter into this Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained herein, and intending to be
legally bound hereby, the parties hereto hereby agree as follows:

1. Agreement to Vote.

(a) From the date hereof until the Expiration Date, at every meeting of the
stockholders of the Company called with respect to any of the following, and at
every adjournment or postponement thereof, and on every action or approval by
written consent of the stockholders of the Company with respect to any of the
following, the Stockholder hereby irrevocably and unconditionally agrees to be
present (in person or by proxy) and vote (or cause to be voted), or (with
respect to any written consent solicitation) deliver (or cause to be delivered)
a written consent with respect to, all of the Subject Shares: (A) in favor of
the adoption of the Merger Agreement and the approval of the transactions
contemplated thereby, including the Merger, and any related proposal in
furtherance thereof; (B) in favor of any proposal to adjourn or postpone the
Company Stockholder Meeting to a later date if there are not sufficient votes to
adopt the Merger Agreement and/or if there are not sufficient shares present in
person or by proxy at the Company Stockholder Meeting to constitute a quorum,
(C) in favor of any other matter necessary to consummate the transactions
contemplated by the Merger Agreement and (D) against the following actions: (1)
any merger, tender offer, exchange offer, sale of all or substantially all
assets, recapitalization, reorganization, consolidation, share exchange,
business combination, liquidation, dissolution or similar transaction or series
of transactions involving the Company, any of its Subsidiaries and any other
Person (including any Acquisition Proposal), other than the Merger and (2) any
other action or agreement that would reasonably be expected to impede,
frustrate, interfere with, delay, postpone or adversely affect the Merger or any
other transaction contemplated by the Merger Agreement, including the
consummation thereof.

(b) At any meeting of the stockholders of the Company to which Section 1(a)
above is applicable, the Stockholder shall, or shall direct the holder(s) of
record of all of the Subject Shares on any applicable record date to, appear, in
person or by proxy, at each meeting or otherwise cause all of the Subject Shares
to be counted as present thereat for purposes of establishing a quorum. The
Stockholder shall provide Parent with at least five (5) business days’ written
notice prior to signing any action proposed to be taken by written consent with
respect to any Subject Shares. The obligations of the Stockholder under this
Agreement, including this Section 1, shall apply whether or not an Adverse
Company Recommendation Change has occurred.

(c) Solely in the event of a failure by the Stockholder to act in accordance
with its obligations pursuant to Section 1(a) and Section 1(b) of this
Agreement, and except as otherwise expressly provided herein, the Stockholder
hereby irrevocably grants to and appoints Parent (and any designee thereof) as
the Stockholder’s proxy and attorney-in-fact (with full power of substitution),
for and in the name, place and stead of the Stockholder, to (i) represent the
Subject Shares and (ii) vote, execute written consents and otherwise act (by
voting at any meeting of stockholders of the Company or otherwise) with respect
to the Subject Shares, in the case of each of clause (i) and clause (ii),
regarding the matters referred to in Section 1(a) and Section 1(b) until,
subject to Law, the Expiration Date, to the same extent and with the same effect
as the Stockholder could do under Law. The Stockholder intends the proxy granted
pursuant to this Section 1(c) to be irrevocable and coupled with an interest and
hereby revokes any proxy previously granted by the Stockholder with respect to
the Subject Shares. The Stockholder hereby ratifies and confirms all actions
that the proxy appointed hereunder may lawfully do or cause to be done in
accordance with

 

2



--------------------------------------------------------------------------------

this Agreement. Notwithstanding the foregoing, this proxy shall automatically be
revoked on the Expiration Date. Parent may terminate this proxy with respect to
the Stockholder at any time at its sole election by written notice provided to
the Stockholder. The parties acknowledge and agree that neither Parent, nor any
of its Affiliates, shall owe any duty (fiduciary or otherwise), or incur any
liability of any kind to the Stockholder or any of its Affiliates, in connection
with or as a result of the exercise of the powers granted to Parent by this
Section 1(c).

(d) The following capitalized terms, as used in this Agreement, shall the
meanings set forth below:

(i) “Beneficial Owner” shall be interpreted in accordance with the term
“beneficial owner” as defined in Rule 13d-3 adopted by the SEC under the
Exchange Act; provided that notwithstanding the generality of the foregoing, for
purposes of determining Beneficial Ownership, a Person shall be deemed to be the
Beneficial Owner of any securities which such Person has, at any time during the
term of this Agreement, the right to acquire pursuant to any agreement,
arrangement or understanding or upon the exercise of conversion rights, exchange
rights, warrants or options, or otherwise (irrespective of whether the right to
acquire such securities is exercisable immediately or only after the passage of
time (including the passage of time in excess of sixty (60) days), the
satisfaction of any conditions, the occurrence of any event or any combination
of the foregoing). The terms “Beneficial Ownership,” “Beneficially Own” and
“Beneficially Owned” shall have correlative meanings.

(ii) “Existing Shares” means, with respect to Stockholder, the number of Company
Shares Beneficially Owned and/or owned of record by Stockholder as of the date
hereof, as set forth on Schedule A.

(iii) “Subject Shares” means, with respect to Stockholder, Stockholder’s
Existing Shares, together with any Company Shares or other voting capital stock
of the Company of which Stockholder acquires Beneficial Ownership on or after
the date hereof.

(e) Stockholder has disclosed and each of the parties hereto has agreed to the
matters set forth on Schedule B.

2. Representations and Warranties of the Stockholder. The Stockholder hereby
represents and warrants to Parent and Merger Sub with respect to the Stockholder
and the Stockholder’s ownership of the Subject Shares, subject in all cases to
Schedule B, as follows:

(a) Authority. The Stockholder has all requisite power and authority to enter
into this Agreement and to consummate the transactions contemplated hereby. This
Agreement has been duly authorized, executed and delivered by the Stockholder
and constitutes a valid and binding obligation of the Stockholder enforceable
against the Stockholder in accordance with its terms, subject to the Bankruptcy
and Equity Exception. Other than as provided in the Merger Agreement and except
for any filings by Stockholder with the Securities and Exchange Commission (the
“SEC”) and compliance with the applicable requirements of the HSR Act, the
execution, delivery and performance by the Stockholder of this Agreement does
not require any action by or in respect of, or any notice, report or other
filing by the Stockholder with or to, or any

 

3



--------------------------------------------------------------------------------

consent, registration, approval, permit or authorization from, any Governmental
Entity other than any actions or filings the absence of which would not
reasonably be expected to prevent, materially delay or materially impair the
consummation of the transactions contemplated by the Merger Agreement or the
Stockholder’s ability to observe and perform the Stockholder’s obligations
hereunder.

(b) No Conflicts. Assuming compliance with the matters referred to in Section
2(a), neither the execution and delivery of this Agreement, nor the consummation
of the transactions contemplated hereby, nor compliance with the terms hereof,
will (with or without notice or the passage of time or both) violate, conflict
with or result in a breach of, or constitute a default (with or without notice
or lapse of time or both) under the Stockholder’s organizational documents or
under any Contract of, or Law applicable to, the Stockholder or to the
Stockholder’s property or assets.

(c) The Subject Shares. The Stockholder is the sole record and beneficial owner
of, or is a trust or estate that is the sole record holder of and whose
beneficiaries are the sole beneficial owners of, and has good and marketable
title to, all of the Existing Shares, free and clear of any and all Liens and
free of any other limitation or restriction (including any restriction on the
right to vote, sell or otherwise dispose of any Existing Shares), other than any
of the foregoing that would not prevent, materially delay or materially impair,
the consummation of the transactions contemplated by the Merger Agreement or the
Stockholder’s ability to observe and perform the Stockholder’s obligations
hereunder. The Stockholder does not Beneficially Own or own of record any
Company Shares other than the Existing Shares. The Stockholder has, and will
have at the time of each Company stockholders meeting occurring prior to the
Merger with respect to the matters covered by Section 1(a), the sole right to
vote and direct the vote of, and to dispose of and direct the disposition of,
the Subject Shares, and none of the Subject Shares is subject to any agreement,
arrangement or restriction with respect to the Subject Shares that would prevent
or delay the Stockholder’s ability to perform its obligations hereunder. There
are no agreements or arrangements of any kind, contingent or otherwise,
obligating such Stockholder to Transfer (as defined below), or cause to be
Transferred, any of the Existing Shares, and no Person has any contractual or
other right or obligation to purchase or otherwise acquire any of the Subject
Shares.

(d) Reliance by Parent and Merger Sub. The Stockholder understands and
acknowledges that Parent and Merger Sub are entering into the Merger Agreement
in reliance upon the Stockholder’s execution, delivery and performance of this
Agreement and upon the representations and warranties, covenants and other
agreements of the Stockholder contained in this Agreement.

(e) Litigation. As of the date hereof, there is no (i) action, proceeding or
investigation pending or threatened against the Stockholder or any of its
Affiliates; or (ii) outstanding Order to which the Stockholder or any of its
Affiliates are subject or bound, in each case, that would reasonably be expected
to or seeks to prevent, materially delay, hinder or impair the exercise by
Parent of its rights under this Agreement or the performance by the Stockholder
of its obligations under this Agreement.

 

4



--------------------------------------------------------------------------------

(f) Other Agreements. Except for this Agreement, the Stockholder has
not: (i) taken any action that would or would reasonably be expected to (A)
constitute or result in a breach hereof; (B) make any representation or warranty
of the Stockholder set forth in this Section 2 untrue or incorrect; or (C) have
the effect of preventing or disabling the Stockholder from performing any of its
obligations under this Agreement; (ii) granted any proxies or powers of
attorney, or any other authorization or consent with respect to any of the
Subject Shares with respect to the matters set forth in Section 1(a); or (iii)
deposited any of the Subject Shares into a separate voting trust or entered into
a voting agreement or arrangement with respect to any of the Subject Shares.

(g) Finders Fees. No broker, investment bank, financial advisor or other Person
is entitled to any broker’s, finder’s, financial adviser’s or similar fee or
commission in connection with the transactions contemplated hereby based upon
arrangements made by or on behalf of the Stockholder.

(h) Stockholder Has Adequate Information. The Stockholder acknowledges that the
Stockholder is a sophisticated investor with respect to the Subject Shares and
has adequate information concerning the business and financial condition of the
Company to make an informed decision regarding the transactions contemplated by
this Agreement and has, independently and without reliance upon any of Parent,
Merger Sub, the Company or any Affiliate of any of the foregoing, and based on
such information as the Stockholder has deemed appropriate, made his or its own
analysis and decision to enter into this Agreement. The Stockholder acknowledges
that none of Parent, Merger Sub, the Company or any Affiliate of any of the
foregoing has made or is making any representation or warranty, whether express
or implied, of any kind or character except as expressly set forth in this
Agreement. The Stockholder acknowledges that it has had the opportunity to seek
independent legal advice prior to executing this Agreement.

3. Representations and Warranties of Parent and Merger Sub. Each of Parent and
Merger Sub has all requisite power and authority to enter into this Agreement
and to consummate the transactions contemplated hereby, subject only to (a) the
adoption of the Merger Agreement by Parent as the sole stockholder or Merger Sub
(which will occur promptly following execution of the Merger Agreement) and (b)
obtaining the Requisite Parent Vote. This Agreement has been duly authorized,
executed and delivered by Parent and Merger Sub and constitutes a valid and
binding obligation of Parent and Merger Sub enforceable against Parent and
Merger Sub in accordance with its terms, subject to the Bankruptcy and Equity
Exception. Other than as provided in the Merger Agreement and any filings by
Parent and Merger Sub with the SEC, the execution, delivery and performance by
Parent and Merger Sub of this Agreement does not require any consent, approval,
authorization or permit of, action by, filing with or notification to any
Governmental Entity, other than any consent, approval, authorization, permit,
action, filing or notification the failure of which to make or obtain would not,
individually or in the aggregate, be reasonably expected to prevent or
materially delay the consummation of the Merger.

4. Restrictions on Transfer of Shares and Proxies. The Stockholder covenants and
agrees that during the period from the date of this Agreement through the
Expiration Date, the Stockholder will not, directly or indirectly, (i) transfer,
assign, sell, pledge, encumber, hypothecate or otherwise dispose of (whether by
merger, by tendering into any tender or exchange offer, by testamentary
disposition, by operation of law or otherwise) or consent to any of the
foregoing

 

5



--------------------------------------------------------------------------------

(“Transfer”), or cause to be Transferred, any of the Subject Shares; (ii) grant
any proxies or powers of attorney, or any other authorization or consent with
respect to any or all of its Subject Shares in respect of any matter addressed
by this Agreement; (iii) deposit any of the Subject Shares into a voting trust
or enter into a voting agreement or arrangement with respect to any of the
Subject Shares or grant any proxy or power of attorney with respect thereto that
is inconsistent with this Agreement, (iv) enter into any Contract with respect
to the Transfer of any Subject Shares; or (v) take any other action, that would
restrict, limit or interfere with the performance of the Stockholder’s
obligations hereunder. The foregoing restrictions on Transfers of Subject Shares
shall not prohibit any such Transfers by the Stockholder in connection with the
transactions contemplated by the Merger Agreement. Any purported Transfer of the
Subject Shares in violation of this Section 4 shall be null and void ab initio.

5. Stop Transfer; Changes in Subject Shares. The Stockholder hereby agrees with,
and covenants to, Parent that (a) this Agreement and the obligations hereunder
shall attach to the Subject Shares and shall be binding upon any Person or
entity to which legal or Beneficial Ownership shall pass, whether by operation
of Law or otherwise, including its successors or assigns; and (b) such
Stockholder shall not request that the Company register the transfer (book-entry
or otherwise) of any certificate or uncertificated interest representing any or
all of its Subject Shares. In the event of a stock split, stock dividend or
distribution, or any change in the Company Shares by reason of any split-up,
reverse stock split, recapitalization, combination, reclassification, exchange
of Company Shares or the like, the terms “Existing Shares” and “Subject Shares”
shall be deemed to refer to and include such Company Shares as well as all such
stock splits, dividends and distributions and any securities into which or for
which any or all of such Company Shares may be converted, changed or exchanged
or which are otherwise received in such transaction.

6. Documentation and Information. The Stockholder hereby (a) consents to and
authorizes the publication and disclosure by the Company, Parent and/or their
respective Affiliates of its identity and holdings of the Subject Shares and the
nature of its commitments and obligations under this Agreement in any
announcement, the Prospectus/Proxy Statement or any other disclosure document or
filing with or notice to a Governmental Entity in connection with the Merger or
any of the transactions contemplated by the Merger Agreement, and (b) agrees as
promptly as practicable to give to the Company and Parent any information it may
reasonably require for the preparation of any such disclosure documents. The
Stockholder hereby agrees to as promptly as practicable notify the Company and
Parent of any required corrections with respect to any written information
supplied by the Stockholder specifically for use in any such disclosure
document, filing or notice if and to the extent that any shall contain any
untrue statement of material fact or omit to state any material fact required to
be stated therein or necessary in order to make the statements therein not
misleading. The Stockholder hereby agrees to notify Parent in writing as
promptly as practicable of the number of any additional Subject Shares or other
securities of the Company of which the Shareholder acquires Beneficial Ownership
on or after the date hereof. Parent, the Merger Subs and the Company each hereby
consent to and authorize the Stockholder and its Affiliates, to the extent the
Stockholder or such Affiliates determine it to be necessary or advisable under
applicable Law, to publish and disclose in all documents and schedules filed
with the SEC (including any amendment to the Stockholder’s Schedule 13D) and all
documents and schedules filed with the Federal Trade Commission or the
Department of

 

6



--------------------------------------------------------------------------------

Justice, and any press release or other disclosure document or filing in
connection with the Merger or any of the transactions contemplated by the Merger
Agreement or this Agreement, a copy of this Agreement, each of the other party’s
identities and the nature of the Stockholder’s commitments and obligations under
this Agreement.

7. Waiver of Appraisal Rights. The Stockholder hereby waives, to the full extent
of the law, and agrees not to assert, any appraisal rights pursuant to Section
262 of the DGCL or otherwise in connection with the Merger with respect to any
and all Subject Shares.

8. Termination. This Agreement shall automatically terminate without further
action upon the earliest to occur of (a) the Effective Time and (b) the
termination of the Merger Agreement in accordance with its terms (the date and
time at which the earlier of clause (a) and clause (b) occurs being, the
“Expiration Date”). Upon termination of this Agreement, no party shall have any
further obligations or liabilities under this Agreement; provided, however, that
(i) nothing set forth in this Section 8 shall relieve any party from liability
for any breach of this Agreement occurring prior to the termination hereof; and
(ii) the provisions of this Section 8 and Section 10 through Section 17 shall
survive any termination of this Agreement.

9. Further Assurances. Each party hereto shall execute and deliver such
additional instruments and other documents and shall take such further actions
as may be necessary or desirable to effectuate, carry out and comply with all of
the terms of this Agreement and the transactions contemplated thereby.

10. Notices. Any notice, request, instruction or other document or communication
to be given to any party hereunder shall be in writing and delivered personally
or sent by registered or certified mail, postage prepaid, or by facsimile, email
or overnight courier:

if to Parent or Merger Sub, to:

Tesoro Corporation

19100 Ridgewood Parkway

San Antonio, TX 78259

Attention: Kim Rucker

Fax: Separately provided to the Company

E-mail: Separately provided to the Company

(with a copy, which shall not constitute notice, to):

Frank J. Aquila, Esq.

Audra D. Cohen, Esq.

Sullivan & Cromwell LLP

125 Broad St.

New York, NY 10004

Fax: (212) 558-3588

E-mail: cohena@sullcrom.com

     aquilaf@sullcrom.com

 

7



--------------------------------------------------------------------------------

if to the Company, to:

Western Refining, Inc.

1250 W. Washington Street

Suite 101

Tempe, Arizona 85281

Attention: Lowry Barfield

Fax: Separately provided to Parent

E-mail: Separately provided to Parent

(with a copy, which shall not constitute notice, to):

John D. Amorosi, Esq.

Marc O. Williams, Esq.

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York 10017

Fax: (212) 701-5010

E-mail: john.amorosi@davispolk.com

   marc.williams@davispolk.com

if to the Stockholder, to:

Paul L. Foster

123 W. Mills

#600

Facsimile No.: (915) 504-7099

E-mail: paul.foster@wnr.com

or to such other persons or addresses as may be designated in writing by the
party to receive such notice as provided above. Any notice, request, instruction
or other document given as provided above shall be deemed given to the receiving
party upon actual receipt, if delivered personally; three (3) business days
after deposit in the mail, if sent by registered or certified mail; upon
telephonic or written confirmation of receipt (excluding out of office replies)
if sent by facsimile or email; or on the next business day after deposit with an
overnight courier, if sent by an overnight courier.

11. Amendment, Waivers, etc.

(a) Any provision of this Agreement may be amended or waived prior to the
Effective Time if, but only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each party to this Agreement or, in the
case of a waiver, by each party against whom the waiver is to be effective.

 

8



--------------------------------------------------------------------------------

(b) No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by Law.

12. Expenses. All costs and expenses incurred in connection with this Agreement
shall be paid by the party incurring such cost or expense.

13. Binding Effect; Benefit; Assignment. The provisions of this Agreement shall
be binding upon and shall inure solely to the benefit of the parties hereto and
their respective successors and assigns and no provision of this Agreement is
intended to, and no provision of this Agreement does, confer any rights,
benefits, remedies, obligations or liabilities hereunder upon any Person other
than the parties hereto and their respective successors and assigns. No party
may assign, delegate or otherwise transfer any of its rights or obligations
under this Agreement without the consent of each other party hereto.

14. Governing Law; Jurisdiction.

(a) THIS AGREEMENT SHALL BE INTERPRETED, CONSTRUED AND GOVERNED BY AND IN
ACCORDANCE WITH THE LAW OF THE STATE OF DELAWARE WITHOUT REGARD TO THE CONFLICT
OF LAW PRINCIPLES THEREOF TO THE EXTENT THAT SUCH PRINCIPLES WOULD HAVE THE
EFFECT OF APPLYING THE LAWS OF, OR DIRECTING A MATTER TO, ANOTHER JURISDICTION.

(b) The parties hereby irrevocably submit to the personal jurisdiction of the
courts of the State of Delaware and the Federal courts of the United States of
America located in the State of Delaware solely in respect of the interpretation
and enforcement of the provisions of this Agreement and the Merger Agreement and
of the documents referred to in this Agreement and the Merger Agreement, and in
respect of the transactions contemplated hereby and thereby, and hereby waive,
and agree not to assert, as a defense in any action, suit or proceeding for the
interpretation or enforcement of this Agreement or of any such document, that it
is not subject thereto or that such action, suit or proceeding may not be
brought or is not maintainable in said courts or that the venue thereof may not
be appropriate or that this Agreement, the Merger Agreement or any such document
may not be enforced in or by such courts, and the parties hereto irrevocably
agree that all claims relating to such action, proceeding or transactions shall
be heard and determined in such a Delaware State or Federal court. The parties
hereby consent to and grant any such court jurisdiction over the person of such
parties and, to the extent permitted by Law, over the subject matter of such
dispute and agree that mailing of process or other papers in connection with any
such action or proceeding in the manner provided in Section 10 or in such other
manner as may be permitted by Law shall be valid and sufficient service thereof.

15. WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT OR THE MERGER AGREEMENT IS
LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH
PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY

 

9



--------------------------------------------------------------------------------

ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE MERGER AGREEMENT, OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE MERGER AGREEMENT. EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) EACH
PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) EACH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (IV) EACH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE MERGER AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 15.

16. Counterparts. This Agreement may be executed in any number of counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts shall together constitute the same agreement.

17. Entire Agreement. This Agreement constitutes the entire agreement, and
supersedes all other prior agreements, understandings, representations and
warranties both written and oral, among the parties, with respect to the subject
matter of this Agreement.

18. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions of this Agreement. If any
provision of this Agreement, or the application of such provision to any Person
or any circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application of
such provision, in any other jurisdiction.

19. Specific Performance. The parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in the Court of Chancery of the State
of Delaware, this being in addition to any other remedy to which such party is
entitled at Law or in equity.

20. Joint Negotiation. The parties have participated jointly in negotiating and
drafting this Agreement. In the event that an ambiguity or a question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provision
of this Agreement.

[Remainder of page intentionally left blank]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

FRANKLIN MOUNTAIN INVESTMENTS, LP By: Franklin Mountain Investments G.P., LLC,
as its general partner   By:  

/s/ Paul L. Foster

    Name: Paul L. Foster     Title: President

PAUL L. FOSTER

  By:  

/s/ Paul L. Foster

    Name: Paul L. Foster

WESTERN REFINING, INC.

  By:  

/s/ Jeff A. Stevens

    Name: Jeff A. Stevens     Title: Chief Executive Officer

TESORO CORPORATION

  By:  

/s/ Gregory J. Goff

    Name: Gregory J. Goff    

Title: Chairman of the Board of Directors,

          President and Chief Executive Officer

TAHOE MERGER SUB 1, INC.

  By:  

/s/ Gregory J. Goff

    Name: Gregory J. Goff    

Title: Chairman of the Board of Directors

          and President

TAHOE MERGER SUB 2, LLC

  By:  

/s/ Gregory J. Goff

    Name: Gregory J. Goff    

Title: Chairman of the Board of Directors

          and President

 

 

11



--------------------------------------------------------------------------------

SCHEDULE A

 

Name of Stockholder

   No. of
Company
Shares  

Paul L. Foster

     3,434,466      

 

 

 

Franklin Mountain Investments, LP

     16,129,581      

 

 

 

TOTAL:

     19,564,047   

 

12